Motion for an order vacating the order of this court entered on October 3, 1961 granted and the order of this court entered on October 3, 1961 is vacated and *892the appeal is reinstated on the terms and conditions contained in the order to show cause, dated May 22, 1962, and upon the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 14, 1962, with notice of argument for the September 1982 Term of this court, said appeal to be argued or submitted when reached, and pays, apart from the costs allowed in the judgment appealed from, an additional full bill of costs to date on or before August 14, 1962. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.